                                  1

                                  2

                                  3                             IN THE UNITED STATES DISTRICT COURT

                                  4                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      ANDREA C. WOOD,                                   Case No. 19-cv-07124-MMC
                                                        Plaintiff,                         ORDER DISMISSING COMPLAINT
                                  7
                                                                                           WITHOUT LEAVE TO AMEND;
                                                 v.                                        DIRECTIONS TO CLERK
                                  8

                                  9      COUNTY OF CONTRA COSTA, et al.,
                                                        Defendants.
                                  10

                                  11

                                  12          By order flied November 8, 2019, the Court directed plaintiff Andrea Wood to show
Northern District of California
 United States District Court




                                  13   cause why the complaint filed in the above-titled action should not be dismissed without

                                  14   leave to amend. Now before the Court is plaintiff's response to said order to show cause.

                                  15   Having read and considered plaintiff's response, the Court rules as follows.

                                  16          In its order to show cause, the Court found the above-titled action was, in all

                                  17   material respects, identical to a prior action filed by plaintiff, which action had been

                                  18   dismissed on the ground it was barred by the Rooker-Feldman and Younger doctrines.

                                  19   In her response, plaintiff fails to respond to the Court's finding; significantly, plaintiff

                                  20   neither denies the instant action is duplicative of her prior action, nor explains why the

                                  21   instant action likewise is not barred by said doctrines.

                                  22          Accordingly, for the reasons stated in the Court's order of November 8, plaintiff's

                                  23   complaint is hereby DISMISSED without leave to amend, and without prejudice.

                                  24          The Clerk of Court shall close the file.

                                  25          IT IS SO ORDERED.

                                  26
                                  27   Dated: December 3, 2019
                                                                                                   MAXINE M. CHESNEY
                                  28                                                               United States District Judge
